Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of invention I (claims 1-9), in response/amendment submitted on3/19/07 is acknowledged.  The traversal is on the ground(s) that search the amended invention II claim 10 now contain some inserted limitations of claim 1 and thus both inventions fall into the same subclass search.  This is not found persuasive because inserting of one or more limitations of the sub-combination into the combination claims does not exclude the combination claims search from the cited sub-class(s) and thus they are still searchable in different subclasses as cited in the restriction requirement. Note also that claims amendments attempting to circumvent the present restriction requirement may not be entered under 37 C.F.R. § 1.115(b)(2) and MPEP § 714.19(P).  However, if applicant includes all limitations of claim 1 and any allowable subject matter of claim 1 into claim 10, then the examiner may consider adjoining the withdrawn claims into allowance. The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 


Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Wu” et. al. US 20150260926 A1 and further in view of Griffiths US 20170219780 A1. 
With regard to claim 1, Wu teaches an optical fiber sub-assembly (see figs. 1-10), comprising: a connector component (the end portion of the sub-assembly for connection to another sub-assembly 300 through adapter 200 shown in fig. 2a-3b), wherein a first end of the connector component is to connect an optical cable (shown in fig. 2a-3b to be connected through adapter 200); 
a ferrule disposed at a second end of the connector component  (clearly shown in at least fig. 3c); and a protection tube 140 disposed around the ferrule (clearly shown in fig. 3c, similar to that of the applicant), miscellaneous 

    PNG
    media_image1.png
    462
    878
    media_image1.png
    Greyscale

wherein the connector component comprises: a ferrule connecting member 150, wherein the ferule is disposed at one end of the ferrule connecting member (clearly shown in fig. 3c); a connecting shaft connected to another end of the ferrule connecting member 150, wherein the connecting “shaft” 133 includes a through hole extending in an axial direction (shown in figs. 3b-c), wherein the through hole is for a cable core of the optical cable 40 to pass through to connect to the ferrule at the ferrule connecting member and an optical cable fixing apparatus  connected to a first end, away from the ferrule connecting member, of the connecting shaft 133 (clearly shown in fig. 3c), wherein the optical cable fixing apparatus is configured to fix the optical cable (clearly shown in fig. 3c).  
However, Wu does not teach that wherein an end surface of the above ferrule protrudes from or is level with an end surface of the protection tube.  Though such limitation is a mere obvious elongation for example of the optical ferrule by an ordinary artisan skill in the art, nonetheless, for clarity purpose Griffiths teaches an optical sub-assembly in which an end surface of the a ferrule 30/32 protrudes from or is level with an end surface of the protection tube (see at least figs. 9-13 with the ferrule end 
 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows: 
2. (Original) The optical fiber sub-assembly according to claim 1, further comprising: a locking cap 130 sleeved over the connector component; a connecting key (see figs. 4-5 i.e. 2014/2012), disposed on a wall of an inner hole of the locking cap, wherein the locking cap is configured to rotate with respect to the connector component (at least pa. 0038); and a spring 134 disposed between the connector component and the locking cap (see figs. 3-4).  
3. (Original) The optical fiber sub-assembly according to claim 2, wherein the locking cap is sleeved over the connecting shaft, wherein an axial shoulder is formed on an outer wall of the connecting shaft, wherein a boss (lower portion of item 130) is formed on an inner wall of the locking cap, wherein one end of the spring 134 abuts against the axial shoulder, and wherein another end of the spring abuts against the boss (shown in fig. 3c, similar to that of the applicant).  
4. (Original) The optical fiber sub-assembly according to claim 3, further comprising a sealing ring 136 disposed between the locking cap and the connecting shaft (see fig. 3c).  
 
8. (Original) The optical fiber sub-assembly according to claim 1, wherein the protection tube has a notch (see figs. 4a-4b).  

    PNG
    media_image2.png
    91
    88
    media_image2.png
    Greyscale
Beveled edge at an outer end of the notch (Fig. 2a)
9. (Original) The optical fiber sub-assembly according to claim 8, further comprising a beveled edge formed at an outer end of the notch (similar to that of the applicant).
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883